NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2903-15T3

ROBERT J. TRIFFIN,

        Plaintiff-Appellant,

v.

FOREMOST PROPERTY AND CASUALTY
INSURANCE COMPANY,

        Defendant-Respondent,

and

MICHAEL GRAF a/k/a MICHAEL
H. GRAF T/A SERVICE MASTER
OF THE SHORE AND CITIBANK,
N.A.,

     Defendants.
_____________________________

              Argued September 12, 2017 – Decided September 19, 2017

              Before Judges Fisher and Fasciale.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Docket No. DC-
              8033-14.

              Robert J. Triffin, appellant, argued the cause
              pro se.

              Stephen C. Wolf argued the cause for
              respondent (Callegher, Mensching & Carro,
              attorneys; Mr. Wolf, on the brief).
PER CURIAM

     In this check-cashing case, Robert J. Triffin appeals from

three orders: a February 11, 2016 order dismissing Triffin's

complaint and granting summary judgment to defendant Foremost

Property and Casualty Ins. Co.1; a February 11, 2016 order denying

Triffin's motion for summary judgment; and a December 23, 2014

order   granting   defendant   Citibank,   N.A.'s   motion   to   dismiss

Triffin's complaint with prejudice.        Judge James W. Palmer, Jr.

entered the orders and rendered a thorough written opinion dated

February 11, 2016.

     Triffin is the assignee of a check-cashing entity that cashed

two checks, both of which were jointly payable to Michael Graf and

Service Master of the Shore. The endorsements, real or fraudulent,

were by Graf; the cashing of the checks in the absence of an

endorsement by Service Master, whether true or not, constitutes a

violation of the Check Cashers Regulatory Act, barring Triffin's

assignor from recovering.      As assignee, Triffin's rights extend

only so far as the check-cashing entity.




1
    In the judge's written decision, the judge reflects that he
dismissed Triffin's complaint against these defendants with
prejudice.

                                   2                              A-2903-15T3
    On appeal, Triffin raises the following arguments in his

corrected brief and reply brief, which we have re-numbered to

appear in consecutive order:

         POINT I.
         THE TRIAL JUDGE'S FAILURE TO COMPLY WITH THE
         SUPREME COURT'S SEMINAL CHECK COLLECTION
         HOLDING, AS TO THE UCC'S SOLE STATEMENT OF THE
         RIGHTS AND LIABILITIES OF THE PARTIES,
         CONSTITUTES REVERSIBLE ERROR.

         POINT II.
         FOREMOST NEITHER PLEAD A REAL OR PERSONAL
         DEFENSE AS DEFINED IN N.J.S.A. 12a:3-305, AND
         AS REFRENCED IN N.J.S.A. 12a:3-308, THUS THE
         ISSUE OF TRIFFIN'S LEGAL STATUS AS A HOLDER
         IN DUE COURSE I[S] NOT APPLICABLE TO THE FACTS
         OF THIS APPEAL.

         POINT III.
         THE TRIAL JUDGE COMMITTED ERROR WHEN HE
         ASSUMED THAT HIS ASSIGNOR'S "GOOD FAITH" IS A
         MATERIAL ELEMENT OF TRIFFIN'S UCC RECOUPMENT
         CLAIMS, AND TO WHICH CLAIMS FOREMOST FAILED
         TO ASSERT A COGNIZABLE PERSONAL DEFENSE.

         POINT IV.
         NEW    JERSEY'S    STANDARDS   OF    STATUTORY
         CONSTRUCTION FORECLOSES FOREMOST'S ARGUMENT,
         THAT THE NEW JERSEY CHECK CASHERS[] REGULATORY
         ACT BARS TRIFFIN'S UCC RECOUPMENT CLAIMS.

         POINT V.
         BY THEIR NATURE, FOREMOST'S ARGUMENTS ARE A
         CALL FOR A DECISION UPON HYPOTHETICAL FACTS,
         AND WHICH HYPOTHETICAL FACTS NEW JERSEY COURTS
         DO NOT HAVE SUBJECT MATTER JURISDICTION TO
         ENTERTAIN.

         POINT VI.
         CONTRARY TO FOREMOST'S ARGUMENTS, THE NEW
         JERSEY LEGISLATURE HAS NOT AMENDED THE UCC TO
         INCLUDE A PLAINTIFF'S COMPLIANCE WITH THE NEW

                               3                          A-2903-15T3
            JERSEY CHECK CASHERS[] REGULATORY ACT AS A
            MATERIAL ELEMENT OF A CLAIM TO RECOVER UPON A
            DISHONORED CHECK.

    After reviewing the record and the briefs, we conclude that

Triffin's   arguments   are   without    sufficient   merit   to   warrant

discussion in a written opinion, R. 2:11-3(e)(1)(E), and affirm

substantially   for   the   thoughtful   reasons   expressed   by     Judge

Palmer.




                                   4                                A-2903-15T3